   Case: 4:21-cv-00842-SRC Doc. #: 3 Filed: 08/31/21 Page: 1 of 3 PageID #: 22




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DARIAN HALLIDAY,                                 )
                                                 )
               Petitioner,                       )
                                                 )
       v.                                        )            No. 4:21-CV-842 SRC
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
               Respondent.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon review of petitioner Darian Halliday’s petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241. For the reasons explained below, the petition

will be dismissed.

                                               Background

       Petitioner is currently being held at Saint Genevieve County Detention Center. On

September 17, 2020, petitioner was charged with one count of felon in possession of a firearm in

violation of 18 U.S.C. § 922(g). See U.S. v. Halliday, No. 4:20CR553 JAR (E.D. Mo). Petitioner

was arraigned on February 22, 2021, at which time he entered a plea of not guilty. The pretrial

motions deadline is currently set for September 7, 2021. At present, the matter remains pending,

and petitioner remains detained.

                                               The Petition

       In the instant petition, petitioner challenges his ongoing federal criminal case. He claims

the “‘The United States of America’ as a plaintiff is false, ‘Legal Fiction’ and must be dismissed.”

ECF No. 1 at 1. Plaintiff further appears to argue that the government has failed to charge him

with an offense against the laws of the United States, this Court lacks subject matter jurisdiction,
   Case: 4:21-cv-00842-SRC Doc. #: 3 Filed: 08/31/21 Page: 2 of 3 PageID #: 23




and the statute under which he is charged is invalid or unconstitutional. Id. at 2-8. He asks this

Court to release him from federal custody. Id. at 8-9.

                                                 Discussion

        It is well established that a criminal defendant cannot file a petition for writ of habeas

corpus to raise defenses to a pending federal criminal prosecution. Jones v. Perkins, 245 U.S. 390,

391 (1918) (citations omitted) (“[I]n the absence of exceptional circumstances in criminal cases

the regular judicial procedure should be followed, and habeas corpus should not be granted in

advance of a trial.”). See also Falcon v. U.S. Bureau of Prisons, 52 F.3d 137, 139 (7th Cir. 1995)

(the remedy provided by 28 U.S.C. § 2241 cannot be used to undermine, or interfere with, the

proceedings in an ongoing federal criminal case). When habeas claims raised by a federal pretrial

detainee would be dispositive of the pending federal criminal charges, principles of judicial

economy require that the petitioner first present those claims to the trial court, and then raise them

on direct appeal if permissible. Moore v. U.S., 875 F. Supp. 620, 624 (D. Neb. 1994).

       In the case at bar, petitioner seeks a writ of habeas corpus that would dispose of his federal

criminal case and cause him to be released from pretrial detention. Petitioner has made no effort

to explain why he cannot raise his claims in his ongoing criminal proceedings, nor has he shown

that there are any exceptional circumstances that would allow him to bypass the normal procedure

for raising such claims. Therefore, relief under § 2241 is unavailable to petitioner at this time. To

determine otherwise would interfere with the trial judge’s control over petitioner’s case, encourage

“judge shopping,” and cause needless duplication of judicial resources. The Court will therefore

deny the petition. The Court will not issue a certificate of appealability, as petitioner has not made

a substantial showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c); Slack v.

McDaniel, 529 U.S. 473, 483-85 (2000).



                                                  2
  Case: 4:21-cv-00842-SRC Doc. #: 3 Filed: 08/31/21 Page: 3 of 3 PageID #: 24




       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motion to proceed in forma pauperis [ECF

No. 2] is GRANTED.

       IT IS FURTHER ORDERED that petitioner’s application for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 is DENIED AND DISMISSED. A separate order of dismissal will

be entered herewith.

       IT IS FURTHER ORDERED that no certificate of appealability shall issue.

       Dated this 31st day of August, 2021.




                                              STEPHEN R. CLARK
                                              UNITED STATES DISTRICT JUDGE




                                              3
